internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-126483-00 date date legend trust grantor this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting rulings on the proper tax treatment of the income of an irrevocable_trust trust under sec_671 of the internal_revenue_code and the federal gift_tax consequences of contributions to the trust facts grantor proposes to establish an irrevocable_trust which will be funded by intervivos and testamentary transfers the trust provides for one trustee trustee and two members of a distribution committee article provides that during the lifetime of the grantor initial term the trustee shall have no power or authority to make any distribution of net_income or principal of the trust estate to or for the benefit of any trust_beneficiary at any time when any person is serving as a member of the distribution committee unless the distribution is made at the direction of the distribution committee distributions may be made to the grantor the grantor’s spouse or any of the descendants of the grantor’s parents article provides that the initial members of the distribution committee shall be the two eldest adult and competent persons eligible to receive distributions out of the trust estate other than the grantor or the grantor’s spouse at all times during the grantor’s life the distribution committee shall be comprised of two persons then eligible to receive distributions out of the trust estate other than the grantor or the grantor’s spouse during the initial term the distribution committee shall direct the trustee with regard to i all discretionary distributions from the trust estate to beneficiaries and ii certain of the trustee’s powers the trustee is authorized and directed to follow the direction of the distribution committee all rights and powers conferred on the distribution committee shall be exercisable only by unanimous action plr-126483-00 of all members of the distribution committee except that any member of the distribution committee acting alone may direct the trustee to make one or more distributions upon obtaining the grantor’s prior written consent to each such distribution and filing such consent with the trustee the trust lasts during the lifetime of the grantor under article upon the death of the grantor income and principal of the trust estate as it is then constituted shall be transferred conveyed and paid over to such person or persons then eligible to receive distributions out of the trust estate other than the grantor as the grantor appoints by the grantor’s will to the extent all or any portion of the income and principal of the trust estate is not so effectively appointed such income and principal shall be divided into a sufficient number of equal shares so that there shall be set_aside one such share for each child of the grantor who is then living and one such share for the collective descendants who are then living of any child of the grantor who is not then living from each such share so set_aside for the collective descendants who are then living of any child of the grantor who is not then living there shall be set_aside per stirpital parts for such descendants if no descendant of the grantor is living at the death of the grantor the income and principal of the trust to the extent not effectively appointed shall be distributed free from trust to the then living descendants per stirpes of the grantor’s parents article provides that the grantor may at any time during the grantor’s life release the grantor’s right to receive discretionary distributions of income and principal from the trust estate the right to consent to distributions as described in article and or the power_of_appointment described in article and may limit the persons or entities in whose favor the power_of_appointment described in article may be exercised article further provides that notwithstanding any of the foregoing or any other provision of this agreement the grantor shall have no power or authority to change the class of persons eligible to receive distributions during the initial term except to cause the grantor personally to be excluded from the class by releasing the grantor’s own right to be eligible to receive such distributions law and analysis issue sec_671 provides the general_rule that in cases where the grantor or another person is regarded as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or such other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against the tax of an individual sec_672 defines adverse_party as any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or plr-126483-00 nonexercise of the power which he possesses respecting the trust sec_673 through set forth the conditions under which a grantor or other persons will be treated as the owner of a_trust and taxed on the trust income sec_673 provides generally that the grantor of a_trust shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides generally that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_675 provides generally that the grantor shall be treated as the owner of any portion of a_trust in respect of which the grantor or a nonadverse_party has certain administrative_powers the administrative_powers enumerated in sec_675 and are the powers exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party to deal with or dispose_of the trust corpus or income for less than adequate_consideration and to borrow the trust corpus or income without adequate interest or security unless authorized to make loans to any person without regard to interest or security sec_675 provides that under certain circumstances the grantor shall be treated as the owner of any portion of a_trust where the grantor has borrowed trust corpus or income sec_675 provides that the grantor shall be treated as the owner of a portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not treated as such owner under sec_674 whose income without the approval or consent of any adverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_678 provides a general_rule that a person other than a grantor shall plr-126483-00 be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself because of the discretion of the distribution committee acting together or singly with the consent of the grantor to make distributions from income and or corpus to one or more of the beneficiaries which includes the members of the distribution committee the members of the distribution committee have a substantial_beneficial_interest in both the income and corpus portions of the trust any distribution that the grantor wishes to make from assets contributed to the trust by that grantor could be made only if one of the members of the distribution committee agrees since each of the two distribution committee members is a potential recipient of trust distributions a consent to a distribution could adversely affect that individual’s beneficial_interest in the trust thus with respect to the grantor both of the members of the distribution committee are adverse parties within the meaning of sec_672 the requirement in article that the initial members and any current or successor member of the distribution committee shall be the two eldest adult and competent persons eligible to receive distributions out of the trust estate and that at all times during the grantor’s life the distribution committee shall be comprised of two persons then eligible to receive distributions out of trust estate ensures that the grantor will not be able to act independently of an adverse_party the restrictions on the powers of the trustee preclude the trustee from independently controlling distributions or making loans without the consent of an adverse_party the grantor does not have a reversionary_interest in excess of five percent in any portion of the trust accordingly sec_673 does not apply to treat grantor as owner of any portion of the trust because control_over the beneficial_enjoyment of and any distributions of income and corpus is exercisable by the grantor only with the consent of a distribution committee member who is an adverse_party grantor will not be treated as the owner of any portion of the trust under sec_674 or sec_677 the trust agreement does not authorize any of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 sec_676 does not apply to grantor because grantor cannot revest title in the grantor in any portion of the trust sec_678 is not applicable since none of the trustees and no other person will have a power exercisable solely by that person to vest the corpus or income of the trust in that person issue sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust plr-126483-00 or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power for gift_tax purposes sec_2514 defines the term general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of his estate sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2514-3 provides that the general principles set forth in sec_25_2511-2 for determining whether a donor of property or of a property right or interest has divested himself or herself of all or any portion of an interest therein to the extent necessary to effect a completed_gift are applicable in determining whether the release or exercise of a power_of_appointment is subject_to the gift_tax thus if a power_of_appointment is released so that thereafter the donor may still appoint among a limited class of persons not including himself or herself the release does not effect a completed_gift under these circumstances the possessor of the power has retained the right to designate the ultimate beneficiaries of the property over which he or she holds the power since it is only the termination of such control which completes the gift under sec_25_2511-2 the release is not subject_to gift_tax under sec_2514 in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust plr-126483-00 in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished his power_to_revoke the trust however the taxpayer continued to retain his right to change the beneficiaries in the taxpayer relinquished his right to change the beneficiaries in estate of sanford the issue presented to the court was whether the taxpayer’s gift was complete upon i his creation of the trust ii his relinquishment in of the right of revocation or iii his later relinquishment in of the right to change the beneficiaries the court held that a donor’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court concluded that the taxpayer’s gift was complete in when he relinquished his right to change the beneficiaries of the trust thus in estate of sanford the court inferentially found that even though the taxpayer could not change the terms of the trust for his own benefit the taxpayer nevertheless continued to possess dominion and control_over the trust property by reason of his retained right to change the beneficiaries of the trust see also sec_25_2511-2 under sec_2514 only the exercise or release of a general_power_of_appointment rather than a limited_power_of_appointment is subject_to gift_tax however when a person transfers property and retains a limited power to appoint the property to others the person’s retention of the limited_power_of_appointment is a retention of dominion and control_over the transferred property for purposes of the gift_tax consequently under those circumstances the person’s exercise or relinquishment of the limited_power_of_appointment is subject_to the gift_tax under sec_2511 sec_25_2511-2 in the present case grantor proposes to irrevocably transfer property to the trust grantor will retain a limited power to appoint trust property and accumulated income to other family members by reason of grantor’s limited_power_of_appointment grantor will have the power to change the beneficiaries of trust therefore for purposes of the gift_tax grantor will continue to possess dominion and control_over the property transferred to trust and the irrevocable transfer to trust will not be a completed_gift estate of sanford v commissioner supra sec_25_2511-2 conclusion accordingly based on the representations made and the information submitted we rule as follows so long as the distribution committee is serving grantor will not be treated as the owner pursuant to sec_671 of any portion of the trust under sec_673 sec_674 sec_675 sec_676 sec_677 and sec_678 plr-126483-00 grantor’s transfer to the trust will not be a completed_gift for purposes of sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the federal tax consequences of the formation or operation of the trust under the provisions of any other section of the code the rulings are subject_to the condition that there are no changes in the applicable law prior to the date of the transfers to the trust or the death of the grantor a copy of this letter should be attached to the federal tax_return of the trust for the taxable_year in which it is established a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosure copy of this letter copy for sec_6110 purposes sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries
